Name: Commission Regulation (EEC) No 2333/82 of 25 August 1982 fixing the maximum export refund for the fifth partial invitation to tender for white sugar issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 2014/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/22 Official Journal of the European Communities 26. 8 . 82 COMMISSION REGULATION (EEC) No 2333/82 of 25 August 1982 fixing the maximum export refund for the fifth partial invitation to tender for white sugar issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 2014/82 tender, the provisions set out in Article 1 should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2014/82 of 20 July 1982 on a principal standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3) requires partial invitations to tender to be issued for the export , of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 2014/82, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the fifth partial invitation to Article 1 The maximum export refund for the fifth partial invi ­ tation to tender for white sugar issued under Regula ­ tion (EEC) No 2014/82 is hereby fixed at 39-321 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 26 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4 . 0 OJ No L 74, 18 . 3 . 1982, p . 1 . h OJ No L 216, 24 . 7 . 1982, p . 15 .